UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6243



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN VINCENT BAUMGARTEN, JR.; JOHN VINCENT
BAUMGARTEN, SR.; ANTHONY QUINN BAUMGARTEN,

                                          Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
96-483-CCB, CA-01-1769-CCB, CA-01-1770-CCB, CA-01-1771-CCB)


Submitted:   May 29, 2003                   Decided:   June 4, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Vincent Baumgarten, Jr., John Vincent Baumgarten, Sr., Anthony
Quinn Baumgarten, Appellants Pro Se. Andrea L. Smith, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Appellants seeks to appeal the district court’s order denying

relief on their motions filed under 28 U.S.C. § 2255 (2000).                  The

order is appealable only if a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies       this   standard    by

demonstrating    that   reasonable       jurists    would     find    that    his

constitutional    claims   are   debatable    and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 123 S. Ct. 1029, 1040 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).                 We have

independently reviewed the record and conclude that Appellants have

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                       DISMISSED




                                     2